Exhibit 10.13

Ingredion Incorporated

Stock Incentive Plan

2019 Restricted Stock Units Award Agreement

 

Ingredion Incorporated (the “Company”) has granted you an award of Restricted
Stock Units (the “Award”) under the Ingredion Incorporated Stock Incentive Plan
(the “Plan”).  The Award represents the right to receive shares of Company
Common Stock in the future.  The grant date of the Award and the number of
Restricted Stock Units covered by this Award are set forth in the document you
have received entitled “Notice of Grant of Restricted Stock Units.”  The Notice
of Grant of Restricted Stock Units and this Restricted Stock Units Award
Agreement collectively constitute the Agreement relating to the Award.  This
Award Agreement and the Plan together govern your rights under the Award and the
Plan and set forth all of the conditions and limitations affecting such rights.

Capitalized terms used in this Award Agreement shall have the meanings ascribed
to them in the Plan or in this Award Agreement. If there is any inconsistency
between the terms of this Award Agreement and the terms of the Plan, except as
otherwise expressly provided in the Plan, the Plan’s terms shall supersede and
replace the conflicting terms of this Award Agreement.

Overview of Your Grant

1.    General.  Except as provided below, you shall not be entitled to any
privileges of ownership with respect to the shares of Common Stock subject to
the Award unless and until, and only to the extent, the Restricted Stock Units
subject to the Award are settled and you become a stockholder of record with
respect to such shares as provided herein.  The Company agrees to reserve and
keep available, either in treasury or out of its authorized but unissued shares
of Common Stock, the full number of shares subject to the Award.

2.    Grant Date.  February 8,  2019.

3.    Vesting Period.  The Restricted Stock Units awarded and/or credited under
this Award Agreement will become fully vested on February 8,  2022  (the
“Vesting Date”).  During the period beginning on the Grant Date and ending on
the Vesting Date (the “Vesting Period”),  the Restricted Stock Units awarded
and/or credited under this Award Agreement may not be sold, transferred,
assigned, pledged, hypothecated or otherwise encumbered or disposed of, except
as provided in the Plan or this Award Agreement.  If all of the terms and
conditions of this Award Agreement and the Plan are met on the Vesting Date,
subject to Section 11 of this Award Agreement, then you will be issued the
number of shares of Common Stock subject to the Restricted Stock Units then held
by you which were issued and/or credited to you under this Award Agreement.  The
issuance shall occur upon the Vesting Date or as soon as administratively
practicable thereafter (but in no event later than thirty (30) days following
the Vesting Date).  Notwithstanding the effect that Section 5.8(a)(1) of the
Plan would otherwise have, unless otherwise determined by the Committee, in the
event of a Change in Control pursuant to Section 5.8(b)(3) or (4) of the Plan in
connection with which the holders of Common Stock receive shares of common stock
that are registered under Section 12 of the Exchange Act (and, for the avoidance
of doubt, not in the event of a Change in Control to which Section 5.8(a)(2) of
the Plan applies), the Restriction Period applicable to the Restricted Stock
Units shall lapse as a result of such Change in Control upon the earlier to
occur of (i) your continued employment or service through the Vesting Date, and
(ii) the termination of your employment with the Company or any of its
Subsidiaries or affiliates for Good Reason, or the termination of your
employment by the Company or any of its







--------------------------------------------------------------------------------

 



 

Subsidiaries or affiliates without Cause, within two years following such Change
in Control (the “Protection Period”).  In the event of such Change in Control
pursuant to Section 5.8(b)(3) or (4) of the Plan in connection with which the
holders of Common Stock receive shares of common stock that are registered under
Section 12 of the Exchange Act, there shall be substituted for each share of
Common Stock relating to the Restricted Stock Units the number, type and class
of shares into which each outstanding share of Common Stock shall be converted
pursuant to such Change in Control.

For purposes of the foregoing, “Good Reason” shall mean:

(i)          There has occurred a material reduction by the Company, a
Subsidiary or affiliate in your base salary in effect immediately before the
beginning of the Protection Period or as increased from time to time thereafter;

(ii)         The Company, a Subsidiary or affiliate, without your written
consent, has required you to be relocated anywhere in excess of thirty-five (35)
miles from your office location immediately before the beginning of the
Protection Period, except for required travel on the business of the Company, a
Subsidiary or affiliate to an extent substantially consistent with your business
travel obligations immediately before the beginning of the Protection Period; or

(iii)       The Company or a Subsidiary has reduced in any manner that you
reasonably consider important your title, job authorities or responsibilities
immediately before the beginning of the Protection Period.

You may exercise your right to terminate your employment for Good Reason by
giving the Company a written notice of termination specifying in reasonable
detail the circumstances constituting such Good Reason. However, the Company
shall have thirty (30) days to “cure,” such that the circumstances constituting
such Good Reason are eliminated.  Your employment shall terminate at the end of
such thirty (30)-day period only if the Company has failed to cure such
circumstances constituting the Good Reason.

Your termination of employment within a Protection Period shall be for Good
Reason if one of the occurrences specified in this Section 3 shall have occurred
(and subject to the cure provision of the immediately preceding paragraph),
notwithstanding that you may have other reasons for terminating employment,
including employment by another employer that you  desire to accept.

4.    Termination of Employment.  Subject to Section 3 of this Agreement and
Section 3 of the Plan, in the event that you terminate employment with the
Company, its affiliates, and/or its Subsidiaries for any reason, or in the event
that the Company, its affiliates, and/or its Subsidiaries terminates your
employment with or without Cause, all of the unvested Restricted Stock Units you
hold at the time your employment terminates shall be forfeited to the Company;
provided, however, that in the event your employment with the Company is
terminated due to (a) death, (b) the occurrence if a Disability Date or (c)
retirement on or after (A) age 65, (B) age 62 with a minimum of  5 years of
continuous employment with or service to the Company or its Subsidiaries or
affiliates or (C) age 55 with a minimum of 10 years of continuous employment
with or service to the Company or its Subsidiaries or affiliates (in the case of
each termination described in (A), (B) or (C), a “Retirement”), a prorated
portion of the Restricted Stock Units awarded and/or credited under this Award
Agreement shall vest.  Such proration shall be calculated by multiplying the
number of Restricted Stock Units awarded and/or credited under this Award
Agreement by a fraction, the numerator of which is the number of full months
that have elapsed between the Grant Date and your termination date and the
denominator of which is 36.  Notwithstanding the foregoing, in the event of your
Retirement on or after February 8, 2020, the Restricted Stock Units shall
continue to vest in accordance with Section 3 above.





2

--------------------------------------------------------------------------------

 



 

5.    Voting Rights and Dividends.  You do not have the right to vote any shares
of Common Stock or to receive dividends on them prior to the date such shares
are to be issued to you pursuant to the terms of this Award Agreement.  As of
each date on which dividends are paid on the shares of Common Stock, the Company
shall credit to the Award additional Restricted Stock Units, the number of which
shall be determined by multiplying the amount of such dividend per share of
Common Stock by the number of shares of Common Stock then subject to the Award,
and dividing the product thereof by the Fair Market Value of a share of Common
Stock on the applicable dividend payment date.

6.    Income Tax and Social Insurance Contribution Withholding.  Prior to the
issuance or delivery of any shares of Common Stock, the Company or the
Subsidiary or affiliate that employs you (the “Employer”) (if applicable) shall
have the right to require you to pay any U.S. Federal, state, local or other
taxes (including non-U.S. taxes, social insurance, payroll tax, payment on
account or other tax-related withholding) (“Tax-Related Items”) which may be
required to be withheld or paid in connection with the Restricted Stock
Units.  Such obligation shall be satisfied either:

(a)   by the Company (which if you are subject to Section 16 of the Exchange Act
is subject to approval by the Committee) by withholding whole shares of Common
Stock which would otherwise be delivered to you, having an aggregate Fair Market
Value determined as of the date the obligation to withhold or pay taxes arises
in connection with the Restricted Stock Units (the “Tax Date”), or by the
Company or Employer withholding an amount of cash which would otherwise be
payable to you, in the amount necessary to satisfy any such obligation; or

(b)   by you by any of the following means: (A) a cash payment to the Company or
the Employer in the amount necessary to satisfy any such obligation,
(B) delivery (either actual delivery or by attestation procedures established by
the Company) to the Company of shares of Common Stock having an aggregate Fair
Market Value, determined as of the Tax Date, equal to the amount necessary to
satisfy any such obligation, (C) authorizing the Company to withhold whole
shares of Common Stock which would otherwise be delivered having an aggregate
Fair Market Value, determined as of the Tax Date, or withhold an amount of cash
which would otherwise be payable to you, equal to the amount necessary to
satisfy any such obligation, or (D) any combination of (A), (B) and (C).

Any fraction of a share of Common Stock that would be required to satisfy such
an obligation shall be disregarded and you shall pay the remaining amount in
cash.

Regardless of any action the Company or the Employer (if applicable) takes with
respect to any or all Tax-Related Items, you acknowledge and agree that the
ultimate liability for all Tax-Related Items legally due by you is and remains
your responsibility and that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Units or the shares of Common Stock issued
upon vesting of the Units, and (ii) do not commit to structure the terms of the
Award (or any aspect of the Units) to reduce or eliminate your liability for
Tax-Related Items.

7.      Change of Capitalization.  If, prior to the time the restrictions
imposed by Section 3 of this Award Agreement on the Restricted Stock Units
awarded hereunder lapse, the Company shall be reorganized or consolidated or
merged with another corporation, the appropriate amount of any stock, securities
or other property exchangeable for shares of Common Stock pursuant to such
reorganization, consolidation or merger shall be appropriately substituted for
the shares of Common Stock then subject to the Restricted Stock Units issued
and/or credited hereunder.

8.      Continuation of Employment.  This Award Agreement shall not confer upon
you any right to continuation of employment by the Company, its affiliates,
and/or its Subsidiaries, nor shall this





3

--------------------------------------------------------------------------------

 



 

Award Agreement interfere in any way with the Company’s, its affiliates’, and/or
its Subsidiaries’ right to terminate your employment at any time, except to the
extent expressly provided otherwise in a written agreement between you and the
Company, an affiliate or Subsidiary or prohibited by law.

9.     No Right to Future Grants; No Right of Employment; Extraordinary
Item.  In accepting the grant, you acknowledge that: (a) the Plan is established
voluntarily by the Company, is discretionary in nature and may be modified,
suspended or terminated by the Company at any time, as provided in the Plan and
this Award Agreement; (b) the grant of the Restricted Stock Units is voluntary
and occasional and does not create any contractual or other right to receive
future grants of Restricted Stock Units, or benefits in lieu of Restricted Stock
Units, even if Restricted Stock Units have been granted repeatedly in the past;
(c) all decisions with respect to future grants, if any, will be at the sole
discretion of the Company; (d) your participation in the Plan is voluntary; (e)
the Restricted Stock Units and any Common Stock subject to the Restricted Stock
Units are not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments; (f) the grant of Restricted
Stock Units is provided for future services to the Company and its affiliates
and is not under any circumstances to be considered compensation for past
services; (g) in the event that you are an employee of an affiliate or
Subsidiary of the Company, the grant will not be interpreted to form an
employment contract or relationship with the Company or an employment contract
with the affiliate or Subsidiary that is your employer; (h) the future value of
the underlying shares of Common Stock is unknown and cannot be predicted with
certainty; (i) no claim or entitlement to compensation or damages arises from
forfeiture or termination of the Restricted Stock Units or diminution in value
of the Restricted Stock Units or the shares of Common Stock, and you irrevocably
release the Company, its affiliates and/or its Subsidiaries from any such claim
that may arise; (j) in the event of involuntary termination of your employment,
your right to receive Restricted Stock Units and vest in Restricted Stock Units
and/or Common Stock under the Plan, if any, will terminate in accordance with
the terms of the Plan and will not be extended by any notice period mandated
under local law; furthermore, your right to vest in the Restricted Stock Units
after such termination of employment, if any, will be measured by the date of
termination of your active employment and will not be extended by any notice
period mandated under local law; and (k) if you are resident or employed outside
the United States, neither the Company nor any of its Subsidiaries or affiliates
shall be liable for any change in the value of the Restricted Stock Units, the
amount realized upon settlement of the Restricted Stock Units or the amount
realized upon a subsequent sale of any shares of Common Stock, resulting from
any fluctuation of the United States Dollar/local currency exchange rate.

10.   Requirements of Law.  The granting of Restricted Stock Units under the
Plan, and the issuance or delivery of any certificate or certificates for shares
of Common Stock upon the vesting of Restricted Stock Units, shall be subject to,
and conditioned upon, satisfaction of all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

11.   Alternative Form of Settlement in Non-U.S. Jurisdictions.  Notwithstanding
anything in the Agreement to the contrary, if you are resident or employed
outside of the United States, the Company may, in its sole discretion, settle
the Restricted Stock Units in the form of a cash payment to the extent
settlement in shares of Common Stock: (i) is prohibited under local law; (ii)
would require you, the Company and/or its Subsidiaries or affiliates to obtain
the approval of any governmental and/or regulatory body in your country of
residence (or country of employment, if different); (iii) would result in
adverse tax consequences for you or the Company; or (iv) is administratively
burdensome.  Alternatively, the Company may, in its sole discretion, settle the
Restricted Stock Units in the form of shares of Common Stock but require you to
sell such shares immediately or within a specified period





4

--------------------------------------------------------------------------------

 



 

following your termination of employment (in which case, this Award Agreement
shall give the Company the authority to issue sales instructions on your
behalf).

12.   Compliance with Local Law.  If you are resident or employed outside of the
United States, as a condition to the grant of Restricted Stock Units, you agree
to repatriate all payments attributable to the shares of Common Stock and/or
cash acquired under the Plan in accordance with local foreign exchange rules and
regulations in your country of residence (and country of employment, if
different).  In addition, you agree to take any and all actions, and consent to
any and all actions taken by the Company and the Company’s Subsidiaries and
affiliates, as may be required to allow the Company and the Company’s
Subsidiaries and affiliates to comply with local laws, rules and regulations in
your country of residence (and country of employment, if different).  Finally,
you agree to take any and all actions as may be required to comply with your
personal legal and tax obligations under local laws, rules and regulations in
your country of residence (and country of employment, if different).

13.   Employee Data Privacy.  You hereby explicitly and unambiguously consent to
the collection, use, processing and transfer, in electronic or other form, of
your personal data as described in this document by and among, as applicable,
the Company, its affiliates and its Subsidiaries for the exclusive purpose of
implementing, administering and managing your participation in the Plan.

You understand that the Company (and/or the Employer, if applicable) holds
certain personal information about you, including, but not limited to, your
name, home address and telephone number, date of birth, email address, family
size, marital status, sex, beneficiary information, emergency contacts,
passport/visa information, age, language skills, driver’s license information,
nationality, C.V. (or resume), wage history, employment references, social
insurance number, resident registration number or other identification number,
salary, job title, employment or severance contract, current wage and benefit
information, personal bank account number, tax-related information, plan or
benefit enrollment forms and elections, option or benefit statements, any shares
of stock or directorships in the company, details of all options or any other
entitlements to shares of stock awarded, canceled, purchased, vested, unvested
or outstanding for purpose of managing and administering the Plan (“Data”).

You understand that Data may be transferred to any third parties assisting in
the implementation, administration and management of the Plan including, but not
limited to, the affiliates of the Company and/or Morgan Stanley Smith Barney
LLC, or any successor.  These third party recipients may be located in your
country or elsewhere, and the recipient’s country may have different data
privacy laws and protections than your country.  You understand that you may
request a list with the names and addresses of any potential recipients of the
Data by contacting Corporate Human Resources.

You authorize the recipients to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes of implementing,
administering and managing your participation in the Plan, including any
requisite transfer of such Data as may be required to a broker or other third
party with whom you may elect to deposit any shares of Common Stock
acquired.  You understand that Data will be held only as long as is necessary to
implement, administer and manage your participation in the Plan.

You understand that you may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing Corporate Human Resources.





5

--------------------------------------------------------------------------------

 



 

You understand, however, that refusing or withdrawing your consent may affect
your ability to participate in the Plan.  For more information on the
consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact Corporate Human Resources.

Finally, upon request of the Company or the Employer, you agree to provide an
executed data privacy consent form (or any other agreements or consents that may
be required by the Company and/or the Employer) that the Company and/or the
Employer may deem necessary to obtain from you for the purpose of administering
your participation in the Plan in compliance with the data privacy laws in your
country, either now or in the future. You understand and agree that you will be
unable to participate in the Plan if you fail to provide any such consent or
agreement requested by the Company and/or the Employer.

14.   Compliance with Section 409A of the Code.  It is intended that this Award
Agreement and the Plan be exempt from the provisions of section 409A of the Code
to the maximum extent permissible under law.  To the extent section 409A of the
Code applies to this Award Agreement and the Plan, it is intended that this
Award Agreement and the Plan comply with the provisions of section 409A of the
Code.  This Award Agreement and the Plan shall be administered and interpreted
in a manner consistent with this intent.  In the event that this Award Agreement
or the Plan does not comply with section 409A of the Code (to the extent
applicable thereto), the Company shall have the authority to amend the terms of
this Award Agreement or the Plan (which amendment may be retroactive to the
extent permitted by section 409A of the Code and may be made by the Company
without your consent) to avoid excise taxes and other penalties under section
409A of the Code, to the extent possible.    Notwithstanding the foregoing, no
particular tax result for you with respect to any income recognized by you in
connection with this Award Agreement is guaranteed, and you solely shall be
responsible for any taxes, penalties, interest or other losses or expenses
incurred by you under section 409A of the Code in connection with this Award
Agreement.  To the extent any amounts under this Award Agreement are payable by
reference to your “termination of employment,” such term shall be deemed to
refer to your “separation from service,” within the meaning of section 409A of
the Code.  Notwithstanding any other provision in this Plan, if you are a
“specified employee,” as defined in section 409A of the Code, as of the date of
your separation from service, then to the extent any amount payable under this
Award Agreement (i) constitutes the payment of nonqualified deferred
compensation, within the meaning of section 409A of the Code, (ii) is payable
upon your separation from service and (iii) under the terms of this  Award
Agreement would be payable prior to the six-month anniversary of your separation
from service, such payment shall be delayed until the earlier to occur of (a)
the six-month anniversary of your separation from service or (b) the date of
your death.

15.   Administration.  This Award Agreement and your rights hereunder are
subject to all the terms and conditions of the Plan, as the same may be amended
from time to time, as well as to such rules and regulations as the Board or the
Committee may adopt for administration of the Plan.

16.   Not a Public Offering in Non-U.S. Jurisdictions.  If you are resident or
employed outside of the United States, neither the grant of the Restricted Stock
Units under the Plan nor the issuance of the underlying shares of Common Stock
upon vesting of the Restricted Stock Units is intended to be a public offering
of securities in your country of residence (and country of employment, if
different).  The Company has not submitted any registration statement,
prospectus or other filings to the local securities authorities in jurisdictions
outside of the United States unless otherwise required under local law.  No
employee of the Company is permitted to advise you on whether you should accept
a grant of Restricted Stock Units under the Plan or provide you with any legal,
tax or financial advice with respect to the grant of Restricted Stock Units.
Before deciding to accept the grant of Restricted Stock Units, you should
carefully consider all risk factors and tax considerations relevant to the
acquisition of shares of Common Stock under the Plan or the disposition of them.
Further, you should carefully





6

--------------------------------------------------------------------------------

 



 

review all of the materials related to the Restricted Stock Units and the Plan,
and you should consult with your personal legal, tax and financial advisors for
professional advice in relation to your personal circumstances.

17.   Insider Trading/Market Abuse Laws.  You acknowledge that, depending on
your or your broker’s country of residence or where the shares of Common Stock
are listed, you may be subject to insider trading restrictions and/or market
abuse laws that may affect your ability to accept, acquire, sell or otherwise
dispose of shares of Common Stock, rights to shares of Common Stock or rights
linked to the value of shares of Common Stock during such times you are
considered to have “inside information” regarding the Company as defined in the
laws or regulations in your country. Local insider trading laws and regulations
may prohibit the cancellation or amendment of orders you placed before you
possessed inside information. Furthermore, you could be prohibited from (a)
disclosing the inside information to any third party (other than on a “need to
know” basis), and (b) “tipping” third parties or causing them otherwise to buy
or sell securities. Third parties include fellow employees.  Any restrictions
under these laws or regulations are separate from and in addition to any
restrictions that may be imposed under the Company’s insider trading policy. You
acknowledge that it is your responsibility to comply with any restrictions and
you are advised to speak to your personal advisor on this matter.

18.   Governing Law.  All questions concerning the construction, validity and
interpretation of this Award Agreement and the Plan shall be governed and
construed according to the laws of the State of Delaware, without regard to the
application of the conflicts of laws provisions thereof.  Any disputes regarding
this Award or the Plan shall be brought only in the state or federal courts of
the State of Delaware.

19.    Severability.  The invalidity or unenforceability of any provision of the
Plan or this Award Agreement will not affect the validity or enforceability of
any other provision of the Plan or this Award Agreement, and each provision of
the Plan and this Award Agreement will be severable and enforceable to the
extent permitted by law.

20.   Waiver: You understand that the waiver by the Company with respect to your
compliance with any provision of this Award Agreement shall not operate or be
construed as a waiver of any other provision of this Award Agreement, or of any
subsequent breach of such party of a provision of this Award Agreement.

21.   Addendum to Award Agreement.  Notwithstanding any provisions of this Award
Agreement to the contrary, the Restricted Stock Units shall be subject to such
special terms and conditions for your country of residence (and country of
employment, if different), as the Company may determine in its sole discretion
and which shall be set forth in an addendum to these terms and conditions (the
“Addendum”).  If you transfer your residence and/or employment to another
country, any special terms and conditions for such country will apply to the
Restricted Stock Units to the extent the Company determines, in its sole
discretion, that the application of such terms and conditions is necessary or
advisable in order to comply with local laws, rules and regulations, or to
facilitate the operation and administration of the Award and the Plan (or the
Company may establish additional terms and conditions as may be necessary or
advisable to accommodate your transfer).  In all circumstances, the Addendum
shall constitute part of these terms and conditions.

22.   Electronic Delivery.  The Company may, in its sole discretion, decide to
deliver any documents related to the Restricted Stock Units or other awards
granted to you under the Plan by electronic means.  You hereby consent to
receive such documents be electronic delivery and agree to participate in the





7

--------------------------------------------------------------------------------

 



 

Plan through an online or electronic system established and maintained by the
Company or a third party designated by the Company.

23.   English Language.  If you are resident and/or employed outside of the
United States, you acknowledge and agree that it is your express intent that the
Award Agreement, the Plan and all other documents, notices and legal proceedings
entered into, given or instituted pursuant to the Restricted Stock Units, be
drawn up in English.  If you have received the Award Agreement, the Plan or any
other documents related to the Restricted Stock Units translated into a language
other than English, and if the meaning of the translated version is different
than the English version, the English version will control.

24. Additional Requirements.  The Company reserves the right to impose other
requirements on the Restricted Stock Units, any shares of Common Stock acquired
pursuant to the Restricted Stock Units, and your participation in the Plan, to
the extent the Company determines, in its sole discretion, that such other
requirements are necessary or advisable in order to comply with local laws,
rules and regulations, or to facilitate the administration of the Award and the
Plan.  Such requirements may include (but are not limited to) requiring you to
sign any agreements or undertakings that may be necessary to accomplish the
foregoing.

25. Clawback Policy.  This Award Agreement and the Restricted Stock Units are
subject to the Company’s Policy on Recoupment of Incentive Compensation and any
similar policy or policies that have been or may be adopted by the Company.

Ingredion Incorporated

 

*          *          *          *          *

 





8

--------------------------------------------------------------------------------

 



 

Ingredion Incorporated

Addendum to the Restricted Stock Units Award Agreement

 

In addition to the terms of the Plan and the Award Agreement, the Restricted
Stock Units are subject to the following additional terms and conditions.  All
defined terms contained in this Addendum shall have the same meaning as set
forth in the Plan and the Award Agreement.  Pursuant to Section 20 of the Award
Agreement, if you transfer your residence and/or employment to another country
reflected in an Addendum, the additional terms and conditions for such country
(if any) will apply to you to the extent the Company determines, in its sole
discretion, that the application of such terms and conditions is necessary or
advisable in order to comply with local laws, rules and regulations, or to
facilitate the operation and administration of the Award and the Plan (or the
Company may establish additional terms and conditions as may be necessary or
advisable to accommodate your transfer).

 

EUROPEAN UNION (“EU”) / EUROPEAN ECONOMIC AREA (“EEA”)

 

Data Privacy.  If you reside and/or perform services in the EU/EEA, Section 13
of the Award Agreement shall be replaced with the following:

 

The Company, with its registered address at 5 Westbrook Corporate Center,
Westchester, IL 60154, U.S.A., is the controller responsible for the processing
of your personal data by the Company and the third parties noted below. You
should review the following information regarding the Company’s data processing
practices.

 

(a)    Data Collection and Usage. Pursuant to applicable data protection laws,
you are hereby notified that the Company collects, processes and uses certain
personally-identifiable information about you for the legitimate interest of
implementing, administering and managing the Plan and generally administering
equity awards; specifically, including your name, home address, email address
and telephone number, date of birth, social insurance number or other
identification number, salary, citizenship, job title, any shares of Common
Stock or directorships held in the Company, and details of all Restricted Stock
Units or any entitlement to shares of Common Stock awarded, canceled, exercised,
vested, or outstanding in your favor, which the Company receives from you or the
Employer (“Personal Data”). In granting the Award under the Plan, the Company
will collect Personal Data for purposes of allocating shares of Common Stock and
implementing, administering and managing the Plan. The Company’s legal basis for
the collection, processing and use of Personal Data is the necessity of the
processing for the Company to perform its contractual obligations under this
Award Agreement and the Plan and the Company’s legitimate business interests of
managing the Plan, administering employee equity awards and complying with its
contractual and statutory obligations.

 

(b)    Stock Plan Administration Service Provider. The Company transfers
Personal Data to Morgan Stanley Smith Barney LLC and/or its affiliates, an
independent service provider based in the United States, which assists the
Company with the implementation, administration and management of the Plan.  In
the future, the Company may select a different service provider and share
Personal Data with another company that serves in a similar manner. The
Company’s service provider will open an account for you to receive and trade
shares of Common Stock. You will be asked to agree on separate terms and data
processing practices with the service provider, which is a condition to your
ability to participate in the Plan. The processing of Personal Data will take
place through both electronic and non-electronic means. Personal Data will only
be accessible by those individuals requiring access to it for purposes of
implementing, administering and operating the Plan.

 





9

--------------------------------------------------------------------------------

 



 

(c)    International Data Transfers.  The Company and its service providers are
based in the United States. Your country or jurisdiction may have different data
privacy laws and protections than the United States. For example, the European
Commission has issued only a limited adequacy finding with respect to the United
States that applies only to the extent companies register for the EU-U.S.
Privacy Shield program. Alternatively, an appropriate level of protection can be
achieved by implementing safeguards such as the Standard Contractual Clauses
adopted by the EU Commission. Personal Data will be transferred from the EU/EEA
to the Company and onward from the Company to any of its service providers based
on the EU Standard Contractual Clauses or, if applicable, registration with the
EU-U.S. Privacy Shield program. You may request a copy of such appropriate
safeguards by contacting your local human resources department.

 

(d)    Data Retention. The Company will use Personal Data only as long as is
necessary to implement, administer and manage your participation in the Plan or
as required to comply with legal or regulatory obligations, including tax and
securities laws. When the Company no longer needs Personal Data, the Company
will remove it from its systems. If the Company keeps Personal Data longer, it
would be to satisfy legal or regulatory obligations and the Company’s legal
basis would be for compliance with relevant laws or regulations.

 

(e)    Data Subject Rights. You may have a number of rights under data privacy
laws in your country. For example, your rights may include the right to
(i) request access or copies of Personal Data the Company processes, (ii)
request rectification of incorrect Personal Data, (iii) request deletion of
Personal Data, (iv) place restrictions on processing Personal Data, (v) lodge
complaints with competent authorities in your country, and/or (vi) request a
list with the names and addresses of any potential recipients of Personal
Data.  To receive clarification regarding your rights or to exercise the your
rights, you may contact your local human resources department.

 

ARGENTINA

 

Securities Law Information.  The Restricted Stock Units and any shares of Common
Stock to be issued pursuant to the vesting of the Restricted Stock Units are
offered as a private transaction.  This offering is not subject to supervision
by any Argentine governmental authority.

 

AUSTRALIA

 

1.          Shareholder Approval Requirement.  Notwithstanding any provision in
the Award Agreement to the contrary, you will not be entitled to, and shall not
claim, any benefit under the Plan (including, without limitation, a legal right
as set forth in Section 4 of the Award Agreement) if the provision of such
benefit would give rise to a breach of Part 2D.2 of the Corporations Act 2001
(Cth), any other provision of that Act, or any other applicable statute, rule or
regulation which limits or restricts the giving of such benefits.  Further, the
Company's affiliate in Australia is under no obligation to seek or obtain the
approval of its shareholders for the purpose of overcoming any such limitation
or restriction.

 

2.          Tax Notification. The Plan is a plan to which Subdivision 83A-C of
the Income Tax Assessment Act 1997 (Cth) applies (subject to conditions in the
Act).

 

BRAZIL

 

1.          Labor Law Acknowledgment. You agree that (i) the benefits provided
under the Award Agreement and the Plan are the result of commercial transactions
unrelated to your employment; (ii) the Award Agreement and the Plan are not a
part of the terms and conditions of your employment; and (iii) the income from
the vesting of the Restricted Stock Units, if any, is not part of your
remuneration from employment.

 





10

--------------------------------------------------------------------------------

 



 

2.          Compliance with Law.  By accepting the Restricted Stock Units, you
agree to comply with applicable Brazilian laws and to pay any and all applicable
taxes associated with the vesting of the Restricted Stock Units, the receipt of
dividends and/or the sale of shares of Common Stock acquired under the Plan.

 

CANADA

 

1.          Settlement in Shares.  Notwithstanding anything to the contrary in
the Award Agreement, Addendum or the Plan, your Award shall be settled only in
shares of Common Stock (and may not be settled in cash).

 

2.          Securities Law Information.  You acknowledge and agree that you will
only sell shares of Common Stock acquired through participation in the Plan
outside of Canada through the facilities of a stock exchange on which the shares
of Common Stock are listed. Currently, the shares of Common Stock are listed on
the New York Stock Exchange.

 

3.          Use of English Language.  You acknowledge and agree that it is your
express wish that this Award Agreement, as well as all documents, notices and
legal proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English.  Vous reconnaissez et
consentez que c’est votre souhait exprès qui cet accord, de meme que tous
documents, toutes notifications et tous procédés légaux est entré dans, donné ou
instituté conformément ci-annexé ou relatant directement ou indirectement
ci-annexé, est formulé dans l’anglais.

 

4.          Data Privacy. The following provision supplements Section 13 of the
Award Agreement:

 

You hereby authorize the Company and the Company’s representatives to discuss
with and obtain all relevant information from all personnel, professional or
not, involved in the administration and operation of the Plan. You further
authorize the Company and any of its Subsidiaries and the Committee or its
delegate to disclose and discuss the Plan with their advisors. You further
authorize the Company and any of its Subsidiaries to record such information and
to keep such information in your employee file.

 

CHILE

 

Private Placement.  The following provision shall supplement Section 16 of the
Award Agreement:

 

The grant of the Restricted Stock Units hereunder is not intended to be a public
offering of securities in Chile but instead is intended to be a private
placement.

 

a)   The starting date of the offer will be the Grant Date (as defined in the
Award Agreement), and this offer conforms to General Ruling no. 336 of the
Chilean Commission for the Financial Market;

b)   The offer deals with securities not registered in the registry of
securities or in the registry of foreign securities of the Chilean Commission
for the Financial Market, and therefore such securities are not subject to its
oversight;

c)   The issuer is not obligated to provide public information in Chile
regarding the foreign securities, as such securities are not registered with the
Chilean Commission for the Financial Market; and

d)   The foreign securities shall not be subject to public offering as long as
they are not registered with the corresponding registry of securities in Chile.

 

a)    La fecha de inicio de la oferta será el de la fecha de otorgamiento (o
“grant date”, según este término se define en el documento denominado “Award
Agreement”) y esta oferta se acoge a la norma de Carácter General n° 336 de la
Comisión para el Mercado Financiero Chilena;





11

--------------------------------------------------------------------------------

 



 

b)    La oferta versa sobre valores no inscritos en el registro de valores o en
el registro de valores extranjeros que lleva la Comisión para el Mercado
Financiero Chilena, por lo que tales valores no están sujetos a la fiscalización
de ésta;

c)    Por tratar de valores no inscritos no existe la obligación por parte del
emisor de entregar en Chile información pública respecto de esos valores; y

d)   Esos valores no podrán ser objeto de oferta pública mientras no sean
inscritos en el registro de valores correspondiente.

 

CHINA

 

The following provisions govern your participation in the Plan if you are a
national of the People’s Republic of China (“China”) resident in mainland China,
as determined by the Company in its sole discretion:

 

1.          Exchange Control Approval.  The vesting of the Restricted Stock
Units is conditioned upon the Company securing all necessary approvals from the
China State Administration of Foreign Exchange (“SAFE”) to permit operation of
the Plan.

 

2.          Exchange Control Restrictions.  You understand and agree that, to
facilitate compliance with exchange control requirements, you are required to
hold the shares of Common Stock received upon settlement of the Restricted Stock
Units with the Company’s designated brokerage firm until the shares of Common
Stock are sold. Further, you understand and agree that you will be required to
immediately repatriate to China dividends and proceeds from the sale of any
shares of Common Stock acquired under the Plan.

 

You also understand and agree that such repatriation of proceeds may need to be
effected through a special bank account established by the Company or its
Subsidiary, and you hereby consent and agree that dividends and proceeds from
the sale of shares of Common Stock acquired under the Plan may be transferred to
such account by the Company on your behalf prior to being delivered to you and
that no interest shall be paid with respect to funds held in such account. The
proceeds may be paid to you in U.S. dollars or local currency at the Company’s
discretion. If the proceeds are paid to you in U.S. dollars, you understand that
a U.S. dollar bank account in China must be established and maintained so that
the proceeds may be deposited into such account. If the proceeds are paid to you
in local currency, you acknowledge that the Company is under no obligation to
secure any particular exchange conversion rate and that the Company may face
delays in converting the proceeds to local currency due to exchange control
restrictions. You agree to bear any currency fluctuation risk between the time
the shares of Common Stock are sold and the net proceeds are converted into
local currency and distributed to you. You further agree to comply with any
other requirements that may be imposed by the Company or its Subsidiaries in
China in the future to facilitate compliance with exchange control requirements
in China. You acknowledge and agree that the processes and requirements set
forth herein shall continue to apply following your termination.

 

Notwithstanding anything to the contrary in the Plan or the Award Agreement, in
the event of your termination of employment for any reason, you will be required
to sell all shares of Common Stock issued pursuant to the Plan no later than 120
days after your employment termination date (or such shorter period as may be
required by the SAFE or the Company) (the “Mandatory Sale Date”), and repatriate
the sales proceeds to China in the manner designated by the Company.  You
understand that any shares of Common Stock you hold under the Plan that have not
been sold by the Mandatory Sale Date will automatically be sold by the Company’s
designated broker at the Company’s direction (on your behalf pursuant to this
authorization without further consent).

 





12

--------------------------------------------------------------------------------

 



 

3.          Administration.  Neither the Company nor any of its subsidiaries
shall be liable for any costs, fees, lost interest or dividends or other losses
you may incur or suffer resulting from the enforcement of the terms of this
Addendum or otherwise from the Company’s operation and enforcement of the Plan,
the Award Agreement and the Restricted Stock Units in accordance with Chinese
law including, without limitation, any applicable SAFE rules, regulations and
requirements.

 

The above requirements will not apply to non-Chinese nationals, unless otherwise
required by the Company or by SAFE.

 

COLOMBIA

 

Securities Law Information. The shares of Common Stock are not and will not be
registered with the Colombian registry of publicly traded securities (Registro
Nacional de Valores y Emisores). Therefore, the shares of Common Stock may not
be offered to the public in Colombia. Nothing in the Award Agreement should be
construed as making a public offer of securities in Colombia.

 

GERMANY

 

No country-specific provisions.

 

JAPAN

 

No country-specific provisions.

 

MEXICO

 

1.          Commercial Relationship.  You expressly recognize that your
participation in the Plan and the Company’s grant of the Restricted Stock Units
do not constitute an employment relationship between you and the Company.  You
have been granted the Restricted Stock Units as a consequence of the commercial
relationship between the Company and the Company’s affiliate in Mexico that
employs you, and the Company’s local affiliate in Mexico is your sole
employer.  Based on the foregoing, (a) you expressly recognize the Plan and the
benefits you may derive from your participation in the Plan do not establish any
rights between you and the Company’s affiliate in Mexico that employs you, (b)
the Plan and the benefits you may derive from your participation in the Plan are
not part of the employment conditions and/or benefits provided by the Company’s
affiliate in Mexico that employs you, and (c) any modifications or amendments of
the Plan by the Company, or a termination of the Plan by the Company, shall not
constitute a change or impairment of the terms and conditions of your employment
with the Company’s affiliate in Mexico that employs you.

 

2.          Extraordinary Item of Compensation.  You expressly recognize and
acknowledge that your participation in the Plan is a result of the discretionary
and unilateral decision of the Company, as well as your free and voluntary
decision to participate in the Plan in accordance with the terms and conditions
of the Plan, the Award Agreement and this Addendum.  As such, you acknowledge
and agree that the Company may, in its sole discretion, amend and/or discontinue
your participation in the Plan at any time and without any liability.  The value
of the Award is an extraordinary item of compensation outside the scope of your
employment contract, if any.  The Award is not part of your regular or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits, or any similar payments, which are the exclusive obligations of the
Employer.

 





13

--------------------------------------------------------------------------------

 



 

PAKISTAN

 

No country-specific provisions.

 

PERU

 

1.          Labor Law Acknowledgement.   By accepting the grant of Restricted
Stock Units, you acknowledge, understand and agree that the Restricted Stock
Units are being granted ex gratia to you with the purpose of rewarding you.

 

2.          Securities Law Information.  The grant of Restricted Stock Units is
considered a private offering in Peru; therefore, it is not subject to
registration.  For more information concerning this offer, please refer to the
Plan, the Award Agreement and any other grant documents made available to you by
the Company.

 

SINGAPORE

 

Securities Law Information.  The grant of the Award under the Plan is being made
pursuant to the “Qualifying Person” exemption under section 273(1)(f) of the
Securities and Futures Act (Chapter 289, 2006 Ed.) (the “SFA”).  The Plan has
not been and will not be lodged or registered as a prospectus with the Monetary
Authority of Singapore and is not regulated by any financial supervisory
authority pursuant to any legislation in Singapore.  Accordingly, statutory
liability under the SFA in relation to the content of prospectuses would not
apply.  You should note that, as a result, the Award is subject to section 257
of the SFA and you will not be able to make: (a) any subsequent sale of shares
of Common Stock underlying the Award in Singapore; or (b) any offer of such
subsequent sale of shares of Common Stock subject to the Award in Singapore,
unless such sale or offer is made pursuant to the exemptions under Part XIII
Division 1 Subdivision (4) (other than section 280) of the SFA.

 

SOUTH AFRICA

 

1.          Exchange Control Obligations.  You are solely responsible for
complying with applicable exchange control regulations and rulings (the
“Exchange Control Regulations”) in South Africa.  As the Exchange Control
Regulations change frequently and without notice, you should consult your legal
advisor prior to the acquisition or sale of shares of Common Stock under the
Plan to ensure compliance with current Exchange Control Regulations.  Neither
the Company nor any of its Subsidiaries or affiliates will be liable for any
fines or penalties resulting from your failure to comply with applicable laws.

 

2.          Securities Law Information and Acceptance of the Restricted Stock
Units.  Neither the Restricted Stock Units nor the underlying shares of Common
Stock shall be publicly offered or listed on any stock exchange in South
Africa.  The offer is intended to be private pursuant to Section 96 of the
Companies Act and is not subject to the supervision of any South African
governmental authority.

 

The Restricted Stock Units offer must be finalized on or before the 60th day
following the Grant Date.  If you do not want to accept the Restricted Stock
Units, you must decline the Restricted Stock Units no later than the 60th day
following the Grant Date.  If you do not decline the Restricted Stock Units on
or before the 60th day following the Grant Date, you will be deemed to accept
the Restricted Stock Units.

 





14

--------------------------------------------------------------------------------

 



 

SOUTH KOREA

 

Employee Data Privacy.  By accepting this Award Agreement:

 

1.   You agree to the collection, use, processing and transfer of Data as
described in Section 13 of the Award Agreement; and

2.   You agree to the processing of your unique identifying information
(resident registration number) as described in Section 13 of the Award
Agreement.

 

THAILAND

 

No country-specific provisions.

 

UNITED ARAB EMIRATES

 

Securities Law Information.  The Plan and the Award Agreement are intended for
distribution only to certain participants as selected by the Company and must
not be delivered to, or relied on by, any other person.  You should conduct your
own due diligence on the Company’s shares of Common Stock.  If you do not
understand the contents of the Plan and the Award Agreement, you should consult
an authorized financial adviser. The Emirates Securities and Commodities
Authority has no responsibility for reviewing or verifying any documents in
connection with the Plan.  Neither the Ministry of Economy nor the Dubai
Department of Economic Development have approved the Plan or the Award Agreement
nor taken steps to verify the information set out therein, and have no
responsibility for such documents.

 

UNITED KINGDOM

 

1.          Tax-Related Items.  Without limiting the effect of Section 6 of the
Award Agreement, you hereby agree that you are liable for all Tax-Related Items
and hereby covenant to pay all such Tax-Related Items, as and when requested by
the Company or (if different) the Employer or by Her Majesty’s Revenue & Customs
(“HMRC”) (or any other tax authority or any other relevant authority).  You also
hereby agree to indemnify and keep indemnified the Company and (if different)
your Employer against any Tax-Related Items that they are required to pay or
withhold or have paid or will pay on your behalf to HMRC (or any other tax
authority or any other relevant authority).

 

Notwithstanding the foregoing, if you are a director or executive officer of the
Company (within the meaning of Section 13(k) of the U.S. Securities and Exchange
Act of 1934, as amended), the terms of the immediately foregoing provision will
not apply.  In the event that you are a director or executive officer of the
Company and the income tax is not collected from or paid by you within ninety
(90) days after the U.K. tax year in which an event giving rise to the
indemnification described above occurs, the amount of any uncollected tax may
constitute a benefit to you on which additional income tax and national
insurance contributions (“NICs”) may be payable.  You acknowledge that you
ultimately will be responsible for reporting and paying any income tax due on
this additional benefit directly to HMRC under the self-assessment regime, and
the Employer will hold you liable for the amount of any employee NICs due on
this additional benefit, which the Company or the Employer may recover from you
at any time thereafter by any of the means referred to in Section 6 of the Award
Agreement.

 

2.          Exclusion of Claim. You acknowledge and agree that you will have no
entitlement to compensation or damages insofar as such entitlement arises or may
arise from your ceasing to have rights under or to be entitled to the Award,
whether or not as a result of the termination of your employment with the
Company or its Subsidiaries or affiliates for any reason whatsoever (whether the
termination is in breach of contract or otherwise), or from the loss or
diminution in value of the Award.  Upon the grant of the Restricted Stock





15

--------------------------------------------------------------------------------

 



 

Units, you shall be deemed irrevocably to have waived any such entitlement.

 

*          *          *          *          *

 

16

--------------------------------------------------------------------------------